At the outset, as I take the floor before the General Assembly, it is my duty to convey the fraternal and cordial greetings of the people of Mali, from Kayes to Kidal, from Taoudenni to Sikasso. I also extend my most heartfelt congratulations and wish every success to Mr. Tijjani Muhammad-Bande, of the Federal Republic of Nigeria, who has been elected as President of the General Assembly at its seventy-fourth session, and to assure him of Mali’s full cooperation. I would also like to commend Ms. Maria Fernanda Espinosa Garces of Ecuador for having led the General Assembly at its seventy-third session with remarkable aplomb. Finally, I would be remiss if I forgot to mention my dear friend Secretary-General Antonio Guterres, whose commitment to the ideals of peace, security, development and respect for human rights continues to shine brightly.
Among other highlights, our current session will be marked by the celebration of the seventy-fifth anniversary of the founding of the United Nations. No commemoration could represent a better opportunity for Mali to reaffirm its commitment to the values and the purposes and principles of the Charter of the United Nations and our conviction that only collective and concerted action will enable us to meet the many challenges of our times, achieve our ideal of peace and meet our shared goals of security and development for all. This is particularly true with regard to the theme of the seventy-fourth session of the Assembly, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. Nothing is more urgent than stepping up our work in all these areas if we are to address the root causes of instability in some of our countries.
There is no nation in history whose trajectory has not been affected by trying times. Mali is undergoing that painful experience today, given that since January 2012 it has been facing a daily terrorist threat that aims at nothing less than shaking its deepest foundations. We must believe in the saying that bad times show us who our true friends are, as Mali is in no way lacking in that area. The multifaceted political, diplomatic and military support of the international community for Mali attests to the truth of that adage more than anything else. Whether with regard to containing the terrorist groups, combating their barbarism or rebuilding our sundered unity, there has been no shortage of support, and I welcome it. To a large extent, it is owing to that support that we achieved the Agreement on Peace and Reconciliation in Mali, emanating from the Algiers process, to which I remain particularly committed.
One of the major achievements brought about by the Agreement is the absence of clashes between the Malian defence and security forces and the signatory groups, as well as the gradual restoration of trust among the Malian parties. In addition, we have already reintegrated more than 2,000 former combatants, 1,000 of whom have been trained, into our reconfigured forces in anticipation of the establishment of the new Malian national army.
Within the framework of the disarmament, demobilization and reintegration (DDR) process we have made progress with its activation, which was established through our own deliberations and is now referred to as the “accelerated DDR”. We welcome that, since it is clearly a prerequisite for the restoration of State authority over the entire national territory, but we cannot ignore the fact that there is still a long way to go to achieve lasting peace and reconciliation in our country.
To that end, we must implement the political and institutional reforms provided for in the Agreement on Peace and Reconciliation in Mali. In this regard, I am pleased to underscore that after two unsuccessful attempts, in 2017 and 2018, Mali is actively preparing for the timely holding of an inclusive national dialogue leading to national reconciliation and the entrenchment of democracy in our country. At the same time, in order to ensure the normal functioning and stability of institutions, for which I hold primary responsibility, we considered it appropriate to extend the terms of office of the deputies in the National Assembly until 2 May 2020 so as to enable them to adopt a set of political and institutional reforms to be recommended during the national inclusive dialogue.
On 24 July, with a view to a achieving peace and national reconciliation, I promulgated the Loi d’entente nationale. While it exempts those who committed or were complicit in crimes during the painful events in Mali dating back to January 2012 from criminal prosecution, the law does not apply to war crimes, crimes against humanity, rape and crimes not subject to a statute of limitations. Moreover, it stipulates measures providing for the acknowledgement of and reparation for victims who were directly or indirectly affected by the painful experience that our people underwent, building on the remarkable work accomplished by Mali’s Truth, Justice and Reconciliation Commission, which has enabled the voices of more than 14,000 people in our country to be heard.
It is with the same level of concern for achieving national reconciliation and therefore reducing inequality, which undermines national cohesion, that the National Assembly adopted legislation this year establishing a northern development zone in Mali, as provided for by the Algiers Agreement, and that subsequently the Government created a sustainable development fund, endowed with $72 million, as the financial instrument for implementing the regional development strategy in northern Mali. To date, $20 million has already been disbursed to finance urgent priorities in the regions of Kidal, Menaka, Timbuktu and Gao.
While such diverse progress has been made possible through the common will of all the Malian parties to the Agreement, it has also been possible thanks to the support and guidance of partners from the international community. I would like to take this opportunity to commend the vital work of the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA), which operates in an environment that I know is particularly complex and difficult. The Mission has paid a very high price in Mali, and I would like to pay tribute to the courage and sacrifice of the men and women of MINUSMA, as well as of the other international forces deployed in Mali, to whom, on behalf of the people of Mali, I want to say that we owe a particularly heartfelt tribute for their contribution to the maintenance of peace and international security in our region, and not just in Mali.
Nevertheless, within the Group of Five for the Sahel (G-5 Sahel), we are fully aware that security alone cannot bring about the lasting peace that we seek. Many challenges remain, including, unfortunately, the implementation process of the Agreement. These challenges include the extremely volatile security environment, marked by a resurgence of attacks by terrorist groups, violent extremists and drug traffickers on our civilian populations, the Malian defence and security forces and those of our international partners. But they also include the persistent challenges linked to our development. That is why, in parallel with the security component, we are working together to implement the Priority Investment Programme, which includes 40 projects in the areas of defence, security, governance, infrastructure and human development, in order to appropriately address the root causes of instability, while creating economic, social and development opportunities for our people, in particular our young people.
Another equally important challenge involves the availability of adequate financial resources for the implementation of the Agreement. That is why, while I am grateful to our partners for the efforts already made, I must still urge them to honour their pledges made at the international conference for the economic recovery and development of Mali, held in Paris, in October 2015, under the auspices of the Organization for Economic Cooperation and Development, and at the G-5 Sahel partners and donors coordination conference for the financing of the G-5 Sahel Priority Investment Programme, held in Nouakchott on 6 December 2018.
I also take this opportunity to welcome the Alliance for the Sahel, which aims to federate and coordinate the commitment of our partners in six priority areas of action — youth employment, rural development and food security, energy and climate, governance and decentralization, access to basic social services, and security — which will cost €6 billion over the period from 2018 to 2022.
Notwithstanding the efforts made to stabilize and develop the regions of northern Mali, I cannot ignore the worrying situation in the centre of our country. Quite the contrary, in fact, and I want to point out that the two major challenges facing Mali today are inextricably linked. After having succeeded in destabilizing our northern regions, terrorists and other criminal groups have tried to extend their areas of influence and illicit activities to the centre, by exploiting disputes between human groups that had hitherto been able to manage them in a non-violent manner, in accordance with our civilizational values.
It is also worth stressing that the motives of those terrorist groups have little to do with religion and even less with development. I note that Mali has been Islamized since the eleventh century. Their goal is to create spaces to expand their criminal activities, including trafficking in drugs, arms, human beings and illicit goods, taking advantage of the State’s weak presence, particularly the defence and security services, in the regions concerned. The clashes, too hastily dubbed “intercommunal tensions”, that have, alas, afflicted the regions of Segou and Mopti, have affected the entire Malian nation, beyond these areas. I have therefore instructed the Government to take a series of political, security, regulatory and judicial measures to restore order and security in the affected areas.
As part of those efforts, security measures in the field have been strengthened and new security outposts set up in strategic areas, and several hundred local youth have joined a special programme to reduce intercommunal violence. The efforts also include the recovery of many weapons, the ongoing disarmament of militias, development actions and the provision of basic social services to the populations. All these operations are designed to better meet our governance and security challenges. With a view to coordinating all the efforts and to involving all national stakeholders, including political, traditional and religious leaders and regional managers, in their implementation, in June I appointed Dioncounda Traore, the former Acting President of Mali during the transition, as my High Representative for Central Mali.
The crises in the northern and central regions of Mali have caused massive movements of thousands of our compatriots. Whether they are refugees in neighbouring countries or internally displaced persons, their return in safety and dignity to their places of origin is a major concern of my Government, which has undertaken the implementation of major programmes aimed at the long-term improvement of the living conditions of Mali’s entire population. Health care, through supplementary health insurance schemes, is one such programme. The International Organization for Migration, the Office of the United Nations High Commissioner for Refugees and the Office for the Coordination of Humanitarian Affairs are helping us in our efforts through regional emergency-response plans for the Timbuktu, Gao, Kidal and Mopti regions. The same can be said of our membership in the African Risk Capacity Insurance Company Limited, whose treaty Mali ratified in 2016, and which has enabled us, for the past four seasons of insurance contracts, to deal with the consequences of climate hazards.
In addition to these specific measures, which are born of emergency, I am tempted to say, other, more structural measures are being taken, first among them regarding youth employment. Because I believe in the young people of Mali, I have decided to devote my second term to promoting youth, as our hope for today and certainly the architects of our future. Similarly, I believe deeply in the women of Mali and their invaluable contributions to our country’s stabilization and development processes. I will continue to appoint them in large numbers to senior decision-making posts, in keeping with the 2015 law on the promotion of gender in decision-making bodies in Mali.
In the light of the importance of inclusive and sustainable development in the theme of the current session, I should not overlook the allocation in 2018 of funds to build approximately 3,000 social housing units for middle- and low-income people. The Malian diaspora is also always on my mind. Furthermore, I want to highlight the positive efforts of the African Development Bank (AfDB), to whose Desert to Power initiative we recently subscribed in Ouagadougou, and which will ensure greater energy availability to meet our industrial-building needs. When we consider that a country such as Mali, which grows a large quantity of cotton, produces only 2 percent of its own energy, the importance of energy generation is clear, especially for our textile industry. This AfDB initiative is therefore very welcome.
Despite the national and regional challenges I have just mentioned, the people and the Government of Mali remain very attentive to the situation in Africa and the rest of the world. We continue to be deeply concerned about the situation in Libya, which is still having a negative impact on the entire Sahel region. I call on all Libyan stakeholders to prioritize dialogue and peaceful solutions with a view to finding a lasting and rapid resolution to the crisis. Similarly, Mali is following with concern the situation in the Middle East, particularly in the occupied Palestinian territories. The Malian people reaffirm their full support for to our brother Palestinian people in their legitimate struggle for self-determination. The Government of Mali calls for a resumption of Israeli-Palestinian negotiations in order to achieve a solution where two States live side by side, as many have urged today, in accordance with the relevant Security Council resolutions and within secure, internationally recognized borders. Furthermore, Mali calls for an end to the deadly violence that unfortunately continues to afflict the brother peoples of Syria and Yemen and to cause humanitarian disasters.
On international migration issues, Mali, as a country of origin, transit and destination for migrants, reiterates its commitment to multilateral cooperation and international solidarity. In this regard, I would like to make a strong call for respect for the rights of migrants, in accordance with the relevant provisions of international conventions, in particular the Global Compact for Safe, Orderly and Regular migration (resolution 73/195), adopted in December 2018 in Marrakech, and the global compact on refugees.
Mali reiterates its call for reforming the Security Council to make it more representative and inclusive, which is a matter of simple justice. Through me, Mali reaffirms its commitment to the common African position on the reform, in accordance with the Ezulwini Consensus.
As a country of the Sahel mainly engaged in agriculture, livestock and fisheries, Mali remains deeply concerned about climate change, one of the major challenges to the survival and development of humankind. My country is suffering the full brunt of the effects of climate change, characterized by the spread of desertification and its impact on fauna and flora, the drying up of our rivers and streams, hotter weather and repeated floods. That is why I would like to reaffirm Mali’s commitment to the implementation of the Paris Agreement on Climate Change. To that end, and in the context of the Secretary-General’s Climate Action Summit, we will submit to him and the co-leaders of his Climate Finance coalition, France, Jamaica and Qatar, a concrete proposal to trigger and accelerate a wave of low-carbon investment by redirecting global savings towards infrastructure and industrial and agricultural production processes in line with the objectives of the Paris Agreement. Additionally, Mali will work within the African Union to systematically integrate climate change into the cooperation between the continent and each of its strategic partners.
Mali welcomes the processes under way in the Sudan, in particular the formation of a Government of national unity resulting from the agreement between the military and opposition leaders, which has also led to the establishment of a Sovereign Council to lead the transition in that sister country.
In conclusion, I want to emphasize strongly that 75 years after its creation, the United Nations continues to demonstrate its relevance to our common quest to save future generations from the scourge of war and its collective efforts aimed at achieving that end. In so doing, I would like to remind the Assembly that peace is priceless. We must therefore cherish it, because without it there can be no humanity or coexistence. These are the values and attitudes that should give meaning to our existence and enable individuals and human communities to see the light in our future, as President Emmanuel Macron of France put it yesterday (see A/74/PV.3).
We must therefore make the quest for peace not a religion but a culture, with all of the connotations that possesses in terms of respect for diversity, recognition of the other, empathy, solidarity and, in a word, brotherhood — brotherhood, which we need more than ever in order to give meaning to our human condition.
